DISMISS and Opinion Filed April 8, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00204-CV

                  NITIN JARIWALA AND CHETNA HIRA, Appellants
                                     V.
                FIRST NATIONAL BANK OF PRATT, KANSAS, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-17306

                            MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Myers
       Before the Court is appellants’ amended motion to dismiss the appeal. Appellants inform

the Court that the parties have settled all matters in controversy. Accordingly, we grant the

motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE

190204F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

NITIN JARIWALA AND CHETNA HIRA,                       On Appeal from the 14th Judicial District
Appellants                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-18-17306.
No. 05-19-00204-CV         V.                         Opinion delivered by Justice Myers. Justices
                                                      Osborne and Nowell participating.
FIRST NATIONAL BANK OF PRATT,
KANSAS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED with
prejudice.

      Subject to any agreement between the parties, it is ORDERED that appellee FIRST
NATIONAL BANK OF PRATT, KANSAS recover its costs of this appeal from appellants
NITIN JARIWALA AND CHETNA HIRA.


Judgment entered this 8th day of April, 2019.




                                                –2–